Citation Nr: 0324575	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative 
disc disease of the lumbar spine, L1-2 on appeal from the 
initial grant of service connection.

2.  Entitlement to a compensable evaluation for multiple 
lipomas on appeal from the initial grant of service 
connection.

3.  Entitlement to a compensable evaluation for a skin 
condition on appeal from the initial grant of service 
connection.

4.  Entitlement to a compensable evaluation for postoperative 
right hernia repair on appeal from the initial grant of 
service connection.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for herpes simplex 
virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to August 
1978, from February 1979 to October 1983 and from February 
1998 to March 2000.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations by the Jackson, Mississippi, and 
Montgomery, Alabama Regional Offices (RO).  It appears that 
the file is being transferred from Montgomery to Jackson as 
the appellant has moved back to Mississippi.  The case 
appears to have come to the Board, perhaps in error, from the 
Montgomery RO.  It is unclear whether the intent was to 
transfer the case to Jackson, but it appears that Montgomery 
most recently had jurisdiction of the case.

The veteran has raised claims for service connection for 
alopecia, athlete's foot and entitlement to Paragraph 30 
benefits.  These issues have not been adjudicated and are 
referred to the RO for appropriate action.


REMAND

It appears the RO has mistakenly routed the folder to the 
Board.  

In October 2001 the veteran appeared at an informal 
conference before a Decision Review Officer (DRO) in lieu of 
a formal hearing where the status of his various claims and 
the evidence necessary to establish entitlement to the issues 
on appeal was discussed.  The informal conference was 
conducted and the DRO's report is of record.  The DRO 
conference resulted in a request for outstanding VA 
outpatient treatment records and VA examinations.

Since October 2001, the RO has received additional VA medical 
records.  In addition, the claims folder indicates that VA 
medical examinations were scheduled on January 4, 2002, 
January 11, 2002, January 31, 2002, March 20, 2002, March 27, 
2002 and April 30, 2002, the reports of which have do not 
appear to be associated with the claims folder.  Further it 
is indicated that there was an exam conducted on November 16, 
2001 at the VA Medical Center in Jackson.  If conducted, the 
report of that examination is also not on file.

The veteran has not been provided with a supplemental 
statement of the case pertaining to this evidence.  It does 
not appear that recent adjudication of these issues has been 
undertaken by the RO.

Also, while the case is in remand status, the RO should 
provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the parties 
should be informed as to what evidence the VA would obtain, 
and what evidence the veteran would be responsible for 
obtaining.  See 38 U.S.C.A. § 5100 et. seq. (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Final 
adjudication by the Board cannot be undertaken without this 
notice.  See Quartuccio.

Inasmuch as the veteran's appeal was prematurely returned to 
the Board, further action is thus required, and the case is 
REMANDED to the RO.

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the service connection and 
increased rating claims currently on 
appeal.  The letter should provide 
specific notice as to the type of 
evidence necessary to substantiate each 
claim.  It should also be indicated which 
party would obtain what evidence.  

2.  The RO should locate the VA 
examination reports dated January 4, 
2002, January 11, 2002, January 31, 2002, 
March 20, 2002, March 27, 2002 and April 
30, 2002 and associate them with the 
claims file.  Further, the RO should 
determine whether a November 16, 2001 
examination was conducted at the VAMC in 
Jackson, and if so, a report of that 
examination should be obtained.  A 
negative reply or failure to reply to any 
request must be noted in writing and 
associated with the claims folder.  If it 
is determined that the examinations were 
not conducted, that should be noted in 
the claims folder.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow the parties a reasonable period of 
time to respond.  The case should then be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




